Case 1:21-cv-00703-AMD-LB Document 6-9 Filed 04/15/21 Page 1 of 28 PagelD #: 1155

To be argued by

DAVID L. GOODWIN
(15 minutes)

 

New York Supreme
Court

APPELLATE DIVISION -- SECOND DEPARTMENT

TO BE HEARD ON

THE PEOPLE OF THE STATE OF NEW YORK, THE ORIGINAL
Respondent, RECORD
- against - Kings County
Ind. No. 6248/15
A.D. No, 2017-02694
LORENZO MCGRIFF,

Defendant-Appellant.

 

 

REPLY BRIEF FOR DEFENDANT-APPELLANT

 

 

PAUL SKIP LAISURE |. C3
Attorney for Ea
Defendant-
Appellant
111 John Street, 9th
Floor ny
New York, NY 10038
(212) 693-0085
DAVID L. GOODWIN
Of Counsel
dgoodwin@appad.org
December 20, 2018

 
Case 1:21-cv-00703-AMD-LB Document 6-9 Filed 04/15/21 Page 2 of 28 PagelD #: 1156

TABLE OF CONTENTS

PRELIMINARY STATEMENT .........:ccsscsccccssssssssssssossessessssvstssssssssssseeites 1
ARGUMENT o..eescseecscssscssssssssessetneeseeeeeneneeee secpeseesessssssssstsssssessesecesssseeeeee 2
POINT I

APPELLANT WAS JUSTIFIED IN DEFENDING HIMSELF
FROM AN AGGRESSIVE AND UNHINGED ASSAILANT,
WHOM THE PEOPLE FAILED TO PRODUCE FOR TRIAL
AND WHOSE UNRELENTING PURSUIT OF APPELLANT
CONTINUED EVEN AFTER THE CENTRAL INCIDENT
(RESPONDING. TO POINT D)s ssccsssssissassessiciisisssssetssessesseoasses 2

POINT II

THE COURT'S FAILURE CHARGE THE JURY THAT
JUSTIFICATION WAS NOT TO BE REASSESED
BETWEEN COUNTS REQUIRES A NEW TRIAL,
ESPECIALLY WHEN THE PEOPLE DID NOT
“OVERWHELMINGLY” DISPROVE APPELLANT'S
JUSTIFICATION DEFENSE (RESPONDING TO POINT

POINT Ii

THE IMPROPER REFUSAL TO ALLOW APPELLANT’S
WIFE TO TESTIFY IS BOTH PRESERVED AND FAR
FROM HARMLESS (RESPONDING TO POINT YV). ......... 17
Case 1:21-cv-00703-AMD-LB Document 6-9 Filed 04/15/21 Page 3 of 28 PagelID #: 1157

POINT IV

IN THIS CASE, WHERE THERE WAS NO SERIOUS
HARM DONE AND APPELLANT WAS IN NO WAY THE
INSTIGATOR OR. INITIAL AGGRESSOR, A 7-YEAR
SENTENCE FOR SECOND-DEGREE ASSAULT WAS
EXCESSIVE AND SHOULD BE REDUCED TO THE
MINIMUM (RESPONDING TO POINT VID)...............c 19

Ce SLOAN nc cresmomeamnass orrcinsnannucemnneseanmneremecavenmemceeasitcameuieemponabminnies 21

i
Case 1:21-cv-00703-AMD-LB Document 6-9 Filed 04/15/21 Page 4 of 28 PagelD #: 1158

TABLE OF AUTHORITIES

Cases
Alberty v..United States, 162 U.S. 499 (1896)......0.....cccccccceceeeesscecevseveuvees 8
People v. Baez, 118 A.D.2d 507 (1st Dept. 1986)... cece ccc cecececseeeseees 7
People v. Braithwaite, 153 A.D.3d 929 (2d Dept. 2017)........cccccccceeseseee. 16
People v. Castro, 181 A.D.2d 771 (2d Dept. 1987) ......eccceccccccccceeseeseees 15
People v. Cintron, 95 N-Y.2d 329 (2000) .......cccecceeccesseessccesseseeeeueestererses 8
People v. Coaby, 200 A.D.2d 682. (2d Dept: 1994) scsisscoscescesscescessccesssssaens 9
People v. Cunny, 163 A.D.3d 708 (2d Dept. 2018) oo... cccccccsceeescessssesees 8
People v. Delamota, 18 N.Y.3d 107 (2011) ...ecceccccccceceecsceceuceesseceessecsees 3; 4
People v. Fewer, 11 A.D.3d 683 (2d Dept. 2004)......0c...ccccscccccsseesccaevsseiecs 15
People v. Flecha, 60 N.Y.2d 766 (19838) .o....cccccecceescseseseecseeenseenseerees a)
People v. Fletcher, No. 2017-06994, = A.D.3d__, 2018 WL 5931261
(2d Depts: Nov: 14; 2018) ascucacsues cies a 13, 14, 15, 16
People v. Minaya, 6 A.D.3d 728 (2d Dept. 2004) ........0ccccececeseecceseseseeseees 7
People v. Scharpf, 60 A.D.3d 1101 (8d Dept. 2009) ...0.0......ceeecceeeeeeesseseeeee 9
People v. Soriano, 188 A.D.2d 420 (1st Dept. 1992)... ccecececcceeeeeseueee 7
People v. Troche, 147 A.D.2d 513 (2d Dept. 1989) ......00cccecceeteeseteceseeeeees 9
State v. Starnes, 531 S.B.2d 907 (S.C. 2000) .....c.cceccccescasevscticacssesscevecsscese 8
Statutes
C.PLL. § 470.05 ..ccesccccccssesssecssessecssssessuscsssssesssssssssesssessesssessesssesssesseseevenee 19

iil
Case 1:21-cv-00703-AMD-LB Document 6-9 Filed 04/15/21 Page 5 of 28 PagelD #: 1159

SUPREME COURT OF THE STATE OF NEW YORK
APPELLATE DIVISION: SECOND DEPARTMENT

THE PEOPLE OF THE STATE OF NEW YORK,
Respondent, .

- against - :
LORENZO MCGRIFF, |
Defendant-Appellant. |

ae i CS SR a Se x

PRELIMINARY STATEMENT

This reply brief addresses some of the arguments raised in the
People’s opposition brief, which was served by regular mail on December
7, 2018. For those points not addressed within, appellant respectfully

relies on his main brief.
Case 1:21-cv-00703-AMD-LB Document 6-9 Filed 04/15/21 Page 6 of 28 PagelD #: 1160

ARGUMENT
POINT I

APPELLANT WAS JUSTIFIED IN DEFENDING
HIMSELF FROM AN AGGRESSIVE AND
UNHINGED ASSAILANT, WHOM THE PEOPLE
FAILED TO PRODUCE FOR TRIAL AND
WHOSE UNRELENTING PURSUIT OF
APPELLANT CONTINUED EVEN AFTER THE
CENTRAL INCIDENT (Responding to Point I).

The evidence at trial showed that appellant was pursued and
physically threatened by the erratic and cocaine-influenced complainant,
Mohammed Khalifa, thereby justifying his use of force and rendering the
second-degree assault verdict as against the weight of the evidence
(Appellant’s Br. at 34-44). Despite Khalifa’s “undisputed” (People’s Br.
at 25) pursuit of appellant and his undeniably unhinged and aggressive
behavior, the People argue that appellant’s conduct both during and after
the central incident, in tandem with lack of eyewitness testimony about
Khalifa’s wielding of a weapon, disproved appellant’s justification
defense (People’s Br. at 23-32). But, as they did at trial, the People
incorrectly harmonize their eyewitness testimony, ignoring significant
inconsistencies in the process, while erroneously employing a heightened
justification standard. And to the contrary, where the majority of

2
Case 1:21-cv-00703-AMD-LB Document 6-9 Filed 04/15/21 Page 7 of 28 PagelD #: 1161

appellant’s testimony was either corroborated or undisputed, the People’s
case here—hbereft of any testimony by the complainant, whom the People
failed to produce—did not disprove appellant’s justification defense.

The People first argue against a sufficiency claim that appellant
does not raise, presenting their initial assessment of the evidence in the
light most favorable to them while drawing “every reasonable inference”
in their favor (People’s Br. at 23, 28). See People v. Delamota, 18 N.Y.3d
107, 113 (2011) (sufficiency standard). Appellant raises a weight-of-the-
evidence claim, however, not a sufficiency claim (see Appellant’s Br. at
34—44). A weight claim has no similar bias in favor of the People, and
requires the Court to “independently assess all of the proof; substitute its
own credibility determinations for those made by the jury in an
appropriate case; determine whether the verdict was factually correct;
and acquit a defendant if the court is not convinced that the jury was
justified in finding that guilt was proven beyond a reasonable doubt.” Id.

at 116-17 (weight standard).!

 

1 To the extent that the People argue that the jury's credibility findings should

not be “second-guessed on appeal” (People’s Br. at 32), Delamota makes clear

that this Court can and should resolve inconsistencies among record evidence

in the course of its weight review, especially when, as here, the jury’s verdict
3
Case 1:21-cv-00703-AMD-LB Document 6-9 Filed 04/15/21 Page 8 of 28 PagelD #: 1162

Applying the appropriate weight standard undermines the People’s
contention that the verdict was in line with the weight of the evidence.
First, as set forth in appellant’s main brief, the People’s three
eyewitnesses told three markedly different stories about what happened
at the scene between appellant and Khalifa, and crucial parts of ha
People’s argument against justification—such as appellant’s alleged
“chase” of Khalifa, which the People use to claim that appellant was the
aggressor—appeared only in Reyes’s account. But Reyes admitted to
being distracted by a client during the incident; often editorialized on the
stand; and was objectively wrong about basic facts, like when she
testified that appellant was wearing a suit (see Appellant’s Br. at 13-14
& n.3, 40). Nevertheless, as they did at trial, the People rely heavily on
Reyes’s “chase” and her allegations of additional violence after Khalifa

ran away (e.g., People’s Br. at 10, 29) to defend the verdict, all without

acknowledging that neither Toribio nor Guy, who watched the exact same

 

need not have been based on an implicit credibility finding. See Delamota, 18
N.Y.3d at 116-17.
Case 1:21-cv-00703-AMD-LB Document 6-9 Filed 04/15/21 Page 9 of 28 PagelD #: 1163

events unfold, mentioned any “chase” or second interaction between the
two men (see Appellant's Br. at 10, 40).2

The People also gloss over inconsistencies regarding the
fundamental issue of whether Khalifa was holding something in his
hands during the incident, even though all of the video and photographic
evidence makes clear that he was holding something that dangled from
his grip and swung back and forth (Appellant’s Br. at 38—39). For
instance, the People point out that “all three eyewitnesses . . . testified
that they did not see Khalifa armed with any weapon” (People’s Br. at
28), and insist an eight-to-ten-inch rock or brick would show up on the
videos or have been seen by the eyewitnesses (People’s Br. at 31, 55). But
Toribio and Reyes testified not just that Khalifa was not holding a
weapon, but that he was not holding anything at all (Appellant’s Br. at
38). They were wrong, as the visual evidence shows that Khalifa was

holding something that swung.in his grip, although none of the video

 

2 The People suggest that the cellphone video corroborates Reyes’s chase
testimony because it “very briefly” shows a person wearing blue—suggested to
be Khalifa, who was wearing blue shorts—falling “to the ground” at the 20-
second mark (People’s Br. at 10 n.7). Because the video is extremely grainy,
pixelated, and low-quality, whatever is happening at that timestamp is at best
unclear, and certainly does not corroborate Reyes’s “chase” story or show
additional interaction after Khalifa was on the ground.

5
Case 1:21-cv-00703-AMD-LB Document 6-9 Filed 04/15/21 Page 10 of 28 PagelD #: 1164

exhibits is of high enough quality to reveal greater detail. The People
therefore cannot selectively rely on Toribio’s and Reyes’s recollection that
Khalifa was not holding a weapon when the objective visual evidence
contradicts their testimony that he held ee in his hand.

The People further insinuate that appellant, who maintained that
Khalifa picked up a brick or piece of debris and wrapped it in his sweater,
testified inconsistently about whether he saw Khalifa actually pick up
the weapon, as appellant’s back was indisputably to Khalifa at the time
(People’s Br. at 15-16, 26). However, aside from moments where
appellant described the action on the surveillance video (180-81, 214,
224-25), appellant did not directly testify that he saw Khalifa pick up the
object, as opposed to Khalifa with the object already in his hands (164,
269). Thus, his testimony is not inconsistent on this point—and there is
no dispute the appellant consistently stated he saw Khalifa armed.

Outside-of these attempts by the People to harmonize the facts of
record in their favor, the People principally err, as they did at trial, by
arguing in favor of an unreasonably high standard for justification. First,

the People heavily rely on 20-20 hindsight and appear to fault appellant

for emerging unscathed; they repeatedly emphasize that appellant was
Case 1:21-cv-00703-AMD-LB Document 6-9 Filed 04/15/21 Page 11 of 28 PagelD #: 1165

uninjured in the encounter, and they blame him for “clos[ing] the
distance” with Khalifa in the first place (People’s Br. at 10, 20, 25-26,
36). This hindsight argument overlooks that appellant had just been
pursued for several city blvekks by a man screaming racial slurs, who had
threatened to “kick [appellant’s] ass” while keeping up his pursuit even
across busy intersections.? The People’s suggestion that appellant was
required to wait until the unrelenting Khalifa actually caught up and
caused injury before fighting back is without legal basis, because
justification requires only an imminent threat, not actual harm. See
People v. Minaya, 6 A.D.3d 728, 730 (2d Dept. 2004). Notably, in faulting

appellant for initially closing the distance with Khalifa by charging and

threatening to hit him (but not actually throwing a punch), the People

 

3 Relying on People v. Soriano, 188 A.D.2d 420 (1st Dept. 1992), the People
argue that this threat could not provide a basis for a subsequent use of force
by appellant because mere “verbal provocation could not justify defendant’s
use of physical force” (People’s Br. at 28). The case Soriano itself cites for that
point of law, however, distinguishes between mere “insulting language” and
threats “to use ... physical force.” People v. Baez, 118 A.D.2d 507, 508 (1st

Dept. 1986).

Khalifa’s conduct, even before picking up the brick, amounted to far more than
“insulting language.” Khalifa elbowed appellant outside of Brooklyn Law
School, used abusive language, explicitly threatened the use of force against
appellant (a credible threat given what had happened so far), and continued to
act in a menacing manner by following appellant down and across several city
blocks, all before picking up the brick from the construction site.

7
Case 1:21-cv-00703-AMD-LB Document 6-9 Filed 04/15/21 Page 12 of 28 PagelD #: 1166

have ironically asserted that appellant’s attempt to scare Khalifa away
in liew of violence was invalid. Again, the justification defense did not
require appellant to continuously and passively run away until Khalifa
eventunliy wore appellant out and caught up to him. Cf. State v. Starnes,
531 5.E.2d 907, 913 (S.C. 2000) (observing that “the accused doesn’t have
to wait until his assailant gets the drop on him” (internal quotations and
citations omitted)).

In arguing that they disproved justification, the People also rely
heavily on what they deem appellant’s alleged consciousness of guilt (e.g.,
People’s Br. at 27), although there was no request for a consciousness of
guilt instruction at trial (see 293). But this kind of evidence has “limited
probative value,” People v. Cintron, 95 N.Y.2d 329, 332 (2000), being
“consistently viewed as weak because the connection between the conduct
and a guilty mind often is tenuous,” People v. Cunny, 163 A.D.3d 708, 711
(2d Dept. 2018). See also Alberty v. United States, 162 U.S. 499, 511
(1896) (“[I]t is a matter of common knowledge that men who are entirely
innocent do sometimes fly from the scene of a crime through fear of being
apprehended as the guilty parties.”). This is especially so in justification

cases, where a person may be understandably uncertain whether his use
Case 1:21-cv-00703-AMD-LB Document 6-9 Filed 04/15/21 Page 13 of 28 PagelD #: 1167

of force will be protected by law. In any event, as set forth in appellant’s
main brief, the record makes plain that appellant “ran from the scene”
pursued by Khalifa (Appellant’s Br. at 40), and appellant’s arrest at
Bergen Street was (contrary to the People’s emphasis on it both now and
at trial) quick and without resistance beyond appellant’s briefly trying to
rise to his feet. Further, in light of the speed with which the situation
escalated, it is hardly appropriate to blame appellant for failing to call
911 while running from an erratic Khalifa. The consciousness of guilt
cases cited by the People (see People’s Br. at 27) are distinguishable in
any event, as they involved facts actually demonstrative of a guilty mind.
See People v. Flecha, 60 N.Y.2d 766, 768 (1983) (“furtive conduct” in
tandem with instructing neighbor not to call police and prior
justification-less statements about the crime showed consciousness of
guilt); People v. Scharpf, 60 A.D.3d 1101, 1102 (8d Dept. 2009) (actively
deceiving police); People v. Cosby, 200 A.D.2d 682, 682-83 (2d Dept. 1994)
(elaborately disposing of body, cleaning up scene, abandoning car in a
vacant lot, repeated lies to family about incident); People v. Troche, 147
A.D.2d 518, 514 (2d Dept. 1989) (getting rid of all weapons and providing

false alibi showed consciousness of guilt).
Case 1:21-cv-00703-AMD-LB Document 6-9 Filed 04/15/21 Page 14 of 28 PagelD #: 1168

Finally, the People again use a circular and conclusory
proportionality argument about the actual use of force, one that does not
align with the justification charge or proof at trial. They insist that
stabbing Khalifa was a disproportionate response to the threat Khalifa
actually presented, because appellant could have punched him or used
some other, lesser force (e.g., People’s Br. at 28-29). The People conceded
before trial, however, that they could not prove that Khalifa suffered a
serious physical injury in the altercation (J. 21). Nor could they, given
that Khalifa was clearly fit enough to be a physical threat to the people
trying to treat him—requiring sedation to stop his standing up on a
stretcher, screaming, and hurling racial abuse—and signed himself out
of the hospital the next day, all while continuing to threaten bodily harm
to hospital staff (Appellant’s Br. at 16; People’s Ex. 1 at 538). Far from
being inherently disproportionate force, appellant’s improvised defense
with a tool that he carried did not cause serious injury, and the People

never tried to prove otherwise below and instead dismissed that charge

at the start of trial.

10
Case 1:21-cv-00703-AMD-LB Document 6-9 Filed 04/15/21 Page 15 of 28 PagelD #: 1169

Appellant was pursued on his lunchtime walk by an unhinged and
violent man spewing alarming racial slurs—a man who had, while under
the influence of cocaine, decided to pick a random, senseless fight with a
passerby. That passerby, appellant, used a wire stripper in self-defense
after being threatened and pursued for several blocks, and only after
witnessing Khalifa wielding a brick wrapped in a sweater—as confirmed
by the street surveillance footage, which shows Khalifa picking
something up from a construction site as he pursues appellant. Appellant
caused no significant injury to Khalifa while successfully avoiding injury
to himself. The People’s argument that appellant should have acted
differently, and their reliance on inconsistent eyewitness testimony to
chip away at the margins of his story, ignores that the law of justification
is in appellant’s favor and renders his preemptive conduct, when
confronted by an unstable and violent man, lawful on the evidence
presented at trial. For the above reasons, and the reasons set forth in
appellant’s main brief, the Court should find that the verdict of guilty on
second-degree assault was against the weight of the evidence, reverse

appellant’s conviction, and dismiss the indictment.

ql
Case 1:21-cv-00703-AMD-LB Document 6-9 Filed 04/15/21 Page 16 of 28 PagelD #: 1170

POINT II

THE COURT'S FAILURE TO CHARGE THE
JURY THAT JUSTIFICATION WAS NOT TO BE
REASSESED BETWEEN COUNTS REQUIRES A
NEW TRIAL, ESPECIALLY WHEN THE
PEOPLE DID NOT “OVERWHELMINGLY”
DISPROVE APPELLANTS JUSTIFICATION .
DEFENSE (Responding to Point III).

At trial, the jury acquitted appellant of attempted first-degree
assault, but found him guilty of second-degree assault. In his main brief,
appellant argued that the court’s charge and verdict sheet suggested that
the jury should reconsider justification in determining appellant's guilt
on count 2, rather than stopping deliberations and issuing a straight
verdict of acquittal if they found his conduct justified on count 1
(Appellant’s Br. at 53-56). This error was exacerbated by the People’s
summation argument that the jury could read two separate “incidents”
into the single course of allegedly assaultive conduct, as the jury could
then have understood that it was to consider justification as to each
incident within a single count (Appellant’s Br. at 57-60).

In their response brief, the People argue, in part, that any error

would be of no moment because “it can be said with near certainty that

the jury did not acquit [appellant] on count one... and then re-deliberate

12
Case 1:21-cv-00703-AMD-LB Document 6-9 Filed 04/15/21 Page 17 of 28 PagelD #: 1171

on the issue of justification” (People’s Br. at 53). According to the People,
the jury’s split verdict has only one possible explanation: the jury did not
think appellant was justified, but also did not think he intended to cause
serious physical injury (People’s Br. at 54). 7

By claiming that the jury’s verdict is open bs only one possible
interpretation, the People are attempting to distinguish People v.
Fletcher, No. 2017-06994, ___ A.D.8d ___, 2018 WL 5931261 (2d Dept.
Nov. 14, 2018), an on-point decision that strongly supports appellant’s
argument in favor of a new trial in this case. Fletcher, which was decided
after appellant’s main brief was filed, is an interest-of-justice review of a
justification claim arising out of an acquittal of first-degree assault and
a conviction of second-degree assault arising out of a single incident.
Fletcher held that justification instructions lacking a stop-deliberating
charge, in tandem with a similarly lacking verdict sheet, “may have led
the jurors to conclude that deliberation on each assault count... required
reconsideration of the justification defense, even if [the jury] had already
acquitted the defendant of assault in the first degree based on

justification.” Id. at *1. Because the Fletcher Court could not “say with

any certainty and there is no way of knowing whether the acquittal on

13
Case 1:21-cv-00703-AMD-LB Document 6-9 Filed 04/15/21 Page 18 of 28 PagelD #: 1172

assault in the first degree was based on a finding of justification,”
appellant was granted a new trial. Jd.

The reasoning of Fletcher applies with equal force to this case. As
in Fletcher, the jury verdict here acquitted on 5 higher degree of assault,
but convicted on a lesser degree of assault, in charges arising out of a
single incident. Much like in Fletcher, there is a possible explanation for
the jury’s split that does not require an inconsistent verdict on
justification: the jury could have found that appellant had the mens rea
for second-degree assault but lacked the intent to cause serious physical
injury required for first-degree assault.

But as in Fletcher, the above is not the only explanation for the
jury's verdict, and the People’s claim otherwise ignores the influence of
their two-incidents theory of assault on the verdict, in which the People
urged the jury to split appellant’s conduct into “initial” and “post-chase”
acts (see Appellant's Br. at 57-60). This jury could have first considered
the initial portion of the encounter captured on video, decided that
appellant was justified, and acquitted on count 1 without also reaching

the issue of appellant’s intent. The jury could then have credited Reyes’s

testimony about the off-camera portion of the incident, deciding

14
Case 1:21-cv-00703-AMD-LB Document 6-9 Filed 04/15/21 Page 19 of 28 PagelD #: 1173

appellant was not justified as to that portion while also concluding that
any inflicted injury was minor and not the product of an intent to cause
serious physical injury.

In an attempt to further downplay the trial court’s error, the People
point out that the pattern C.J.I. justification instructions were amended
after appellant’s trial concluded, and that the instructions in place at the
time were less clear on applying a single justification charge across
multiple counts (People’s Br. at 44). But their argument does not
distinguish Fletcher, which also reviewed a trial and judgment entered
prior to the adoption of this more-specific C.J.I. language, and which
nevertheless held that a new trial was warranted because the charge and
verdict sheet failed to convey to the jury that they should stop
deliberating if they found appellant’s actions justified. See Fletcher, 2018
WL 5931261, at *1 (reviewing a May 2017 judgment). Specifically, the
Fletcher Court relied on both People v. Feuer, 11 A.D.38d 633 (2d Dept.
2004), and People v. Castro, 131 A.D.2d 771 (2d Dept. 1987)—decided

long before appellant’s trial and cited in his main brief on appeal (see

Appellant’s Br. at 53-54)—as well as People v. Braithwaite, 153 A.D.3d

15
Case 1:21-cv-00703-AMD-LB Document 6-9 Filed 04/15/21 Page 20 of 28 PagelD #: 1174

929 (2d Dept. 2017), which was decided after appellant’s trial and the one
at issue in Fletcher.
In sum, as it did in Fletcher, this Court should review the
justification-charge issue via its interest of justice jurisdiction, and
“conclude that the flawed charge and unclear verdict sheet, muddied
further by the People’s two-incidents theory, created legitimate
ambiguity as to whether the jury incorrectly reassessed justification
when it acquitted on attempted first-degree assault but convicted on the
lesser charge of second-degree assault. As explained in Point I above and
in the coordinate point in appellant’s main brief, the evidence against
justification was far from overwhelming, so the jury’s verdict was thus
ambiguous on the record. For these reasons, and the reasons set forth in

appellant's main brief, the Court should vacate appellant’s conviction and

order a new trial.

16
Case 1:21-cv-00703-AMD-LB Document 6-9 Filed 04/15/21 Page 21 of 28 PagelD #: 1175

POINT III
THE IMPROPER REFUSAL TO ALLOW

APPELLANT’S WIFE TO TESTIFY IS BOTH
PRESERVED AND FAR FROM HARMLESS
(Responding to Point V).

The trial court’s failure to allow appellant's wife to testify, which
was based on the court's mistaken assessment of her testimony as
“collateral,” deprived the jury of a witness who would corroborate
appellant's testimony that he carried a wire stripper, not a knife, and
thus rehabilitate his credibility after the prosecutor’s aggressive cross-
examination. The court's error violated appellant’s constitutional rights
to present a defense, to due process, and to a fair trial (Appellant’s Br. at
60-64).

The People respond that this issue is unpreserved and without
merit (People’s Br. at 62-67). As to preservation, the People argue that
defense counsel was required to further explain the proposed testimony’s
relevance after the court had heard argument from the People and had
rendered its ruling (People’s Br. at 62). To the contrary, the preservation

rule requires only that a party seek a ruling and make his or her position

known, and “a party who without success has either expressly or

L?
Case 1:21-cv-00703-AMD-LB Document 6-9 Filed 04/15/21 Page 22 of 28 PagelD #: 1176

impliedly sought or requested a particular ruling or instruction, is
deemed to have thereby protested the court's ultimate disposition of the
matter or failure to rule... regardless of whether any actual protest
thereto was registered.” C.P.L. § 470.05(2). Here, after the prosecutor
demanded an offer of proof, defense counsel responded that Ms. McGriff
“knows the instrument that was used in this incident” and indicated that
the testimony was necessary because the prosecutor had, on cross-
examination, repeatedly insisted that appellant had actually used a knife
(276-77). The knife accusation was used during cross-examination, and
later in summation, to accuse appellant of lying and to undermine his
credibility. Defense counsel therefore did exactly what was required
under § 470.05(2). To the extent that the People insist that counsel’s
failure to cite the constitutional basis of the claim at trial also renders
this issue partly unpreserved (see People’s Br. at 63-64), the erroneous
exclusion of Ms. McGriffs testimony would require reversal even under
review for nonconstitutional trial error (see Appellant’s Br. at 63).

By barring Ms. McGriff from testifying, the court erroneously
deprived the jury of hearing testimony that was directly relevant to

appellant’s habit and credibility. This error cannot be considered

18
Case 1:21-cv-00703-AMD-LB Document 6-9 Filed 04/15/21 Page 23 of 28 PagelD #: 1177

harmless when the jury’s assessment of the credibility of appellant's
account was the pivotal consideration in determining Justification, and a

new trial is therefore required.

POINT IV

IN THIS CASE, WHERE THERE WAS NO
SERIOUS HARM DONE AND APPELLANT WAS
IN NO WAY THE INSTIGATOR OR INITIAL
AGGRESSOR, A 7-YEAR SENTENCE FOR
SECOND-DEGREE ASSAULT WAS EXCESSIVE
AND SHOULD BE REDUCED TO THE
MINIMUM (RESPONDING TO POINT VID).

Appellant, a family man, maintained steady employment and
stayed out of trouble for 6 years following release from prison after his
prior encounter with the criminal justice system. He did precisely what
the criminal justice system hopes all people do upon release: they find
and keep employment, provide for their families, and lead law-abiding
lives. Working as a mental-health peer counselor, appellant was on his
lunchtime walk when he was confronted, elbowed, harassed, physically
threatened, and followed by an unhinged man spewing racist invective—
a man who was not produced by the People at trial and whose subsequent

racist and violent conduct towards the EMT and hospital teams aligns

19
Case 1:21-cv-00703-AMD-LB Document 6-9 Filed 04/15/21 Page 24 of 28 PagelD #: 1178

precisely with appellant’s account. The complainant, Khalifa, was not
seriously harmed, and while the People challenged certain aspects of
appellant's story, they did not dispute that the encounter arose after
Khalifa, completely unhinged and aggressive, targeted appellant, a
stranger, for abuse, yelling racial slurs and threatening violence. Eee if
this Court agrees with the People that appellant’s actions fell on the
wrong side of justification, these actions were not so egregious, either in
the moment or with the benefit of hindsight, to warrant the maximum 7-
year sentence—especially given the jury’s partial verdict of acquittal on
the more serious count.

Thus, for the reasons set forth above and in appellant's main brief
(Appellant’s Br. at 69-72), this Court should therefore reduce appellant’s
sentence to the 5-year minimum to address the undeniably startling and
difficult situation in which appellant found himself, and to take into
account appellant’s proven ability to be a productive member of society

who gives back to the community.

20
Case 1:21-cv-00703-AMD-LB Document 6-9 Filed 04/15/21 Page 25 of 28 PagelD #: 1179

CONCLUSION

FOR THE REASONS SET FORTH ABOVE AND
IN APPELLANT'S MAIN BRIEF, THIS COURT
SHOULD REVERSE APPELLANT'S
CONVICTION AND DISMISS THE
INDICTMENT (POINT L); VACATE
APPELLANT'S CONVICTION AND ORDER A
NEW TRIAL (POINTS II-V); OR REMAND FOR
FURTHER CONSIDERATION OF
APPELLANT'S BATSON CHALLENGE (POINT
VI). ALTERNATIVELY, THE COURT SHOULD
REDUCE APPELLANTS SENTENCE AS
EXCESSIVE (POINT VII).

Respectfully submitted,

Paul Skip Laisure
Attorney for Defendant-
Appellant

Appellate Advocates
111 John St., 9th Floor
New York, NY 10088

DAVID L. GOODWIN
Of Counsel
December 20, 2018

21
Case 1:21-cv-00703-AMD-LB Document 6-9 Filed 04/15/21 Page 26 of 28 PagelD #: 1180

SUPREME COURT OF THE STATE OF NEW YORK
APPELLATE DIVISION: SECOND DEPARTMENT

aoe ee ee ee eee x
THE PEOPLE OF THE STATE OF NEW YORK,
- PRINTING
Respondent, oe - SPECIFICATIONS
- STATEMENT
“ against a - 5 PURSUANT TO
; 22 NLY.G.RR.
LORENZO MCGRIFF, : § 1250.8(b)(6), G)
Defendant-Appellant. i
Baa 8 Se BR at eee deme nme cenemenneemneeennememmeannnmm thee nte x

DAVID L. GOODWIN, an attorney admitted to practice before the
Courts of this State, certifies, pursuant to 22 N.Y.C.R.R. § 1250.8(b)(6)
and (j) that this brief was prepared on a computer using a proportionally
spaced serifed typeface, as follows:

Name of typeface: Century Schoolbook
Point size: 14 (13 in footnotes)

Line spacing: Double (single in headings, blockquotes, and
footnotes)

The total number of words in the brief, inclusive of point headings
and footnotes, and exclusive of pages containing the table of contents,
table of authorities, proof of service, and this specifications statement, is

4,015.

Dated: December 20, 2018
New York, NY

ese

David L. Goodwin
Case 1:21-cv-00703-AMD-LB Document 6-9 Filed 04/15/21 Page 27 of 28 PagelD #: 1181

 

AFFIRMATION OF SERVICE
STATE OF NEW YORK )
) Ss.
COUNTY OF NEW YORK , =)

David L. Ganawin, an attorney duly admitted to the practice of law
in this State, does hereby affirm and show:

That on December 20, 2018, the within Reply Brief for Defendant-
Appellant was served upon Mr. Lorenzo McGriff, 17-A-0545, Marcy
Correctional Facility, P.O. Box 3600, Marcy, NY 13403, by causing a true
copy of the same, in a post-paid, properly addressed wrapper, to be
deposited in an official depository under the exclusive care and custody
of the United States Postal Service within the State of New York.

Dated: New York, NY
December 20, 2018

 

 

David L. Goodwin
Case 1:21-cv-00703-AMD-LB Document 6-9 Filed 04/15/21 Page 28 of 28 PagelD #: 1182
